Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder
Claims 1-6, 8-12, 14-18 and 20 are  directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/28/18 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick J. Smith on 08/24/22.
The application has been amended as follows: 

Claim 19 has been rewritten as follows:
A method for manufacturing the film of claim 20 comprising a natural
polysaccharide and a mineral filler selected from the group consisting of : phyllosilicates, kaolin, talc, sodium or calcium montmorillonite, attapulgite, mica, illite, perlite, vermiculite, halloysite, diatomite, carbonates, bicarbonates, marble and mixtures thereof, wherein the soluble film comprises from 20 to 90
wt% of mineral filler and wherein the mineral filler content level is at least two times greater than the polysaccharide content level, wherein the process comprises:
- preparing a mixture of components of the film in aqueous liquid form,
- depositing the mixture previously obtained on an appropriate substrate, and
- evaporating the water by passing through a drying system.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record by Barkalow et al. does not disclose, teach or suggest the claimed bandage or patch comprising a soluble film comprising a natural polysaccharide and a mineral filler wherein a weight ratio of the mineral filler to the polysaccharide is at least two, and the film is water soluble and dissolves after between 10 seconds to 70 minutes of water exposure. Instant specification demonstrates improvement in mechanical properties with decreased sensitivity to hygrometry with the claimed composition.
Claims 1-6, 8-12 and  14-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612